                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       UNITED STATES OF AMERICA              :              CRIMINAL ACTION
                                             :
              v.                             :
                                             :
       FRED MONTANO                          :              NO. 13-082


                                         ORDER

       AND NOW, this 11th day of October, 2018, upon consideration of George Georgiou’s

Motion to Lift Protective Order (Doc. No. 110), the Government’s Response (Doc. No. 116), and

Mr. Georgiou’s Reply (Doc. No. 117), it is ORDERED that the Motion (Doc. No. 110) is

DENIED.



                                                  BY THE COURT:



                                                   /s/ Gene E.K. Pratter
                                                  GENE E.K. PRATTER
                                                  UNITED STATES DISTRICT JUDGE
